Citation Nr: 0212079	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-17 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance by another person.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1983.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection is in effect for residuals of a post 
traumatic partial complex seizure disorder, rated as 100 
percent disabling; a deviated nasal septum, rated as 10 
percent disabling and a vitreous floater in the right eye and 
frontal sinusitis, both rated noncompensable.  

3.  The veteran is not blind or a patient in a nursing home 
and his service-connected disabilities do not render him 
unable to care for most of his daily personal needs or to 
protect himself from the hazards and dangers incident to his 
daily environment without the assistance of others.

 
CONCLUSION OF LAW

The criteria for special monthly compensation due to the need 
for regular aid and attendance are not met.  38 U.S.C.A. § 
1114(l) (West 1991); 38 C.F.R. §§ 3.350, 3.352(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in June 1999 
and statement of the case dated in August 1999.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include a VA examination completed in May 1999 
specifically designed to determine if the criteria for 
special monthly compensation based on the need for the 
regular aid and attendance by another person are met, has 
been obtained by the RO, and the veteran has not identified 
any additional pertinent records for submission by himself or 
that need to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life.  38 
C.F.R. §§ 3.350, 3.351.  At the outset, the Board notes that 
the veteran is not blind or a patient in a nursing home and 
it has not been otherwise contended. 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection is in effect for residuals of 
a post traumatic partial complex seizure disorder, rated as 
100 percent disabling.  Service connection is also in effect 
for a deviated nasal septum, rated as 10 percent disabling, 
and a vitreous floater in the right eye and frontal 
sinusitis, both rated noncompensable.  

The most probative evidenced to consider in adjudicating the 
veteran's claim is contained in the reports from a May 1999 
VA "Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance."  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  At the outset, the Board finds nothing in 
the report from this examination to support the assertion of 
the veteran's representative that it was not sufficiently 
thorough for the purposes of adjudication.  As will be 
delineated below, the report from this examination contains 
the information that is critical to the adjudication of the 
veteran's case.  As such, the Board finds that no useful 
purpose would be served by providing the veteran with another 
examination.  Thus, the additional delaying in the 
adjudication of the veteran's claim which would result from 
scheduling the veteran for another examination would not be 
justified. 

At the time of the May 1999 VA examination, the veteran 
stated that he is unable to "handle" his medications or 
finances and that he was "unable" to live alone.  Upon 
physical examination, the veteran appeared to be well 
nourished.  The examiner specifically found no restrictions 
in either upper extremity, to include grip and fine 
movements, or the ability for self feeding, buttoning 
clothing, shaving or attending to the wants of nature.  No 
restrictions were noted in the lower extremity, to include 
weight bearing, balance or propulsion.  There were no 
restrictions of the spine, trunk or neck.  The examiner 
specifically noted that the veteran is able to walk without 
the assistance of others and that there are no restrictions 
on the ability of the veteran to leave his home or immediate 
premises.  The veteran was not said to need aids such as 
canes, braces, crutches or walkers, and the examiner 
determined that the veteran did not require the need for 
daily personal heath care services by a skilled provider.  

Applying the pertinent criteria to the facts summarized 
above, the weight of the evidence clearly does not indicate 
that the veteran regularly needs the assistance of other 
persons with such things as feeding himself, or keeping 
himself "ordinarily clean and presentable."  The weight of 
the evidence also does not indicate that the veteran needs 
the assistance of another person to protect him from any 
"hazards or dangers incident to his daily environment," as 
the veteran is able leave his home without the assistance of 
a cane, walker or other aids.  Thus, as the Board finds the 
"negative" objective clinical evidence contained in the 
report from the May 1999 VA examination discussed above to be 
of greater probative value than the "positive" evidence, 
which is limited to the unsupported assertions of the 
veteran, the Board must deny the veteran's claim for special 
monthly compensation based on the need for regular aid and 
attendance of another person.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); See Francisco, 7 Vet. App. at 55; Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance by another person is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

